IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00158-CV

KAREN WEAVER AND STEPHEN WEAVER,
                                                            Appellants
v.

ERIC HRBACEK AND BRIDGET HRBACEK,
INDIVIDUALLY AND AS REPRESENTATIVES
AND SOLE HEIRS OF THE ESTATE OF
LOUISE HRBACEK, DECEASED,
                                                            Appellees



                          From the County Court at Law
                               Ellis County, Texas
                            Trial Court No. 11-C-3336


                          MEMORANDUM OPINION


      Appellants Karen and Stephen Weaver and Appellees Eric and Bridget Hrbacek

have filed an “Agreed Motion to Reverse and Remand.” The parties state that they have

“reached an agreement to settle this matter and have now effectuated all requirements of

said settlement.” The parties therefore request that we reverse the trial court’s judgment
and remand this matter to the trial court for dismissal in accordance with their settlement

agreement.

       We construe the parties’ motion as an agreement requesting this Court to set aside

the trial court’s judgment without regard to the merits and to remand this case to the trial

court for rendition of judgment in accordance with the parties’ agreement. See TEX. R.

APP. P. 42.1(a)(2)(B). The parties’ motion is granted. We set aside the trial court’s

judgment without regard to the merits and remand this case to the trial court for rendition

of judgment in accordance with the parties’ agreement.




                                                       REX D. DAVIS
                                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Judge Oakes Evans1
Motion granted; remanded
Opinion delivered and filed December 21, 2016
[CV06]




1The Honorable Deborah Oakes Evans, Judge of the 87th District Court, sitting by assignment of the Chief
Justice of the Supreme Court of Texas under section 74.003(a) of the Government Code. See TEX. GOV’T
CODE ANN. § 74.003(a).

Weaver v. Hrbacek                                                                                Page 2